Citation Nr: 1446295	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  10-13 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to August 1969.  The Veteran also has an unverified period of service with the United States Army Reserves.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes the September 2014 Appellant's Brief from the Veteran's representative.  This document has been associated with the Veteran's claims file.  The VBMS e-folder does not include any additional relevant evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain a VA medical addendum opinion because the September 2008 VA medical opinion is inadequate, as the VA examiner concluded that the Veteran's bilateral hearing loss preexisted service, but failed to provide an opinion as to whether the bilateral hearing loss was aggravated by service beyond the normal progression of the disease.  

On remand, the AOJ should also attempt to verify the Veteran's period of service with the United States Army Reserves and obtain any additional available service records regarding such service.  



Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) or any other appropriate agency, to verify the specific dates of the Veteran's active duty, active duty for training (ACDUTRA), and/or inactive duty for training (INACDUTRA). 

OBTAIN THE VETERAN'S SERVICE PERSONNEL RECORDS FROM ALL PERIODS OF ACTIVE DUTY, AND DUTY WITH THE RESERVE COMPONENTS. IN PARTICULAR, SEARCH FOR ANY TRAINING AND/OR QUALIFICATION DOCUMENTS INDICATING WHETHER THE VETERAN HAD HEARING PROTECTION DURING HIS PERIOD OF BASIC TRAINING IN EARLY 1967 (THE VETERAN HAS ALLEGED THAT HE WAS NOT PROVIDED EAR PROTECTION WHILE IN BASIC TRAINING AND SUBSEQUENT TRAINING FOR VIETNAM - INCLUDING SERVICE AS A "PAYMENT DISBURSEMENT SPECIALIST;" I.E., A FINANCE CLERK). 

Obtain the service treatment records associated with his Reserve service.  All records/responses received should be associated with the claims file.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss and tinnitus.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for any relevant records regarding the Veteran's claim(s) for workmen's compensation benefits, including applications and decision.  In a January 2005 private treatment record, the Veteran reported that he was seen for a "[w]orkmen [c]ompensation physical[,]" during which time, he did not pass the hearing screening.  See the January 2005 private treatment record.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.  

3.  Return the claims folder to the VA audiologist who conducted the September 2008 examination to render an addendum opinion.  If the September 2008 examiner is available she may conduct a records review and respond to the questions below.  If the September 2008 examiner otherwise finds it necessary, she should conduct further examination of the Veteran to respond to the questions below.  If that examiner is not available, schedule the Veteran for a VA audiological examination, to be conducted by a qualified examiner.  Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions.  The following considerations will govern the examination: 

a.  The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

b.  The examiner must obtain from the Veteran a full in-service and post-service history pertaining to his bilateral hearing loss and tinnitus, to include details of his claimed in-service noise exposure and post-service occupational noise exposure.  ADVISE THE EXAMINER IF ANY CORROBORATON HAS BEEN OBTAINED REGARDING THE VETERAN'S ACCOUNT OF NEVER HAVING BEEN PROVIDED HEARING PROTECTION, IN BASIC TRAINING OR THEREAFTER DURING HIS ACTIVE AND RESERVE MILITARY SERVICE. 

c.  The Board calls the examiner's attention to the following: 

* The Veteran served on active duty from January 1967 to August 1969.  He served in the Republic of Vietnam from January 1968 to August 1969.  

* The Veteran's military occupational specialty (MOS) was a payment disbursement specialist.  

* In his March 2008 formal application for compensation benefits, the Veteran alleges that his hearing loss and tinnitus are due to his active military service.  The Veteran alleges that during weapons training, he was not provided any hearing protection. THE EXAMINER MUST BE ADVISED OF THE RO'S EFFORTS TO CORROBORATE THIS ASSERTION, BY EXAMINATION OF ANY AND ALL PERSONNEL RECORDS AND TRAINING RECORDS. The Veteran stated that he has had hearing loss and ringing/buzzing in his ears since his military service.  

* Upon entry into service, the Veteran denied having hearing loss and ear, nose, or throat trouble on his November 1966 report of medical history.  Audiometric testing at the November 1966 entrance examination revealed that the hearing threshold levels in decibels in the right ear were 5, 0, 0, and 55 at 500, 1000, 2000, and 4000 Hertz respectively.  In the left ear, the hearing threshold levels in decibels were 5, 0, 0, and 35 at 500, 1000, 2000, and 4000 Hertz respectively.  The examiner noted that the Veteran's hearing was defective, but considered him qualified for enlistment.  

* According to an October 1977 report of medical history for the United States Army Reserves, the Veteran reported having "slight" hearing loss.  He indicated that his usual occupation was a POLICE OFFICER (AND SUBSEQENT INFORMATION OF RECORD INDICATES THAT THE VETERAN WAS LATER EMPLOYED AS A CLERK WITH THE POLICE DEPARTMENT.  The examining physician noted that the Veteran had bilateral high frequency hearing loss along with three years of active service and three years of "guard."

* At the October 1977 medical examination conducted during the Veteran's United States Army Reserves service, audiometric testing revealed that the hearing threshold levels in decibels in the right ear were 15, 5, 5, 35, 65, and 55 at 500, 1000, 2000, 3000, 4000, and 6000 Hertz respectively.  In the left ear, the hearing threshold levels in decibels were 10, 5, 5, 35, 50, and 45 at 500, 1000, 2000, 3000, 4000, and 6000 Hertz respectively.  The examining physician noted that the Veteran requested a waiver for his high frequency hearing loss on the basis of its existing prior to service, but deemed him not qualified for service.  

* In March 1983, the Veteran again reported having hearing loss on a report of medical history.  He indicated that his usual occupations were a police officer and medical records clerk.  The Veteran also reported that he was initially rejected from the Reserves because of high frequency hearing loss, but a waiver was submitted and accepted.  The examining physician noted that the high frequency hearing loss was waived.  

* At the March 1983 medical examination conducted during the Veteran's United States Army Reserves service, audiometric testing revealed that the hearing threshold levels in decibels in the right ear were 5, 5, 5, 40, 65, and 55 at 500, 1000, 2000, 3000, 4000, and 6000 Hertz respectively.  In the left ear, the hearing threshold levels in decibels were 5, 0, 0, 55, 55, and 45 at 500, 1000, 2000, 3000, 4000, and 6000 Hertz respectively.  The examining physician diagnosed the Veteran with high frequency hearing loss and noted the Veteran's waiver.  He was considered qualified for retention into the United States Army Reserves.  

* Post service treatment records show a private audiological evaluation conducted in January 2005.  The Veteran denied any problems with chronic ear infections, drainage from his ears, dizziness, tinnitus, feelings of fullness, and surgeries on his ears.  He alleged a history of noise exposure through the military.  Audiometric testing reflected normal hearing through 1000 Hertz with moderately-severe to severe high frequency hearing loss in both ears.  

* On an August 2008 Compensation and Pension Examination form, the Veteran reported being a police officer from December 1974 to January 2005.  

* In September 2008, the Veteran was afforded a VA audiological examination.  He complained of hearing loss and tinnitus.  He alleged being exposed to small arms fire, grenades, machine guns, helicopters, and grenade launchers during his military service.  After discharge from service, the Veteran admitted to noise exposure while serving as a police officer as well as hunting and riding a motorcycle and snowmobile for recreational purposes.  The Veteran alleged that tinnitus started in 1967 after shooting during basic training.  He alleged that hearing protection was not provided, and his tinnitus has been constant since that time.  

After review of the claims file and audiological testing, the examiner concluded that due to the preexisting hearing loss and noise exposure both during and after service, she could not resolve the issue of service connection for bilateral hearing loss without resorting to mere speculation.  Similarly, because of the preexisting hearing loss, noise exposure both during and after service, and his inconsistent reports regarding the onset of tinnitus, she concluded that the issue of service connection for tinnitus could not be resolved without resorting to speculation.  

After a review and consideration of the above-noted relevant information, the examiner is asked to offer an opinion addressing the following questions: 

(a).  Did the Veteran have any hearing loss and/or tinnitus upon entrance into his active service from January 1967 to August 1969?  If so, please identify with specificity any evidence that supports a finding that it was obvious or manifest (clear and unmistakable) that a hearing loss and or tinnitus disability preexisted service.  

(b).  If the examiner finds that the Veteran had a preexisting hearing loss and/or tinnitus disability upon entrance into his period of active service from January 1967 to August 1969, s/he is asked to furnish an opinion as to whether a hearing loss or tinnitus disability increased in severity during his period of active service, and if so, whether there is obvious or manifest (clear and unmistakable) evidence that such increase was due to the natural progression of the disorder (i.e., not aggravated).  

(c).  If the examiner finds that the Veteran did not have a preexisting hearing loss and/or tinnitus disability upon entrance into his period of active service from January 1967 to August 1969, s/he is asked to furnish an opinion as to whether a hearing loss or tinnitus disability was incurred during his period of active service?

(d).  If the examiner finds that the Veteran did not have a preexisting hearing loss and/or tinnitus disability upon entrance into his period of active service from January 1967 to August 1969, s/he is asked to furnish an opinion as to whether a hearing loss and/or tinnitus disability was incurred during any of the Veteran's period of Reserve duty?

(e).  If the examiner finds that the Veteran did not have a preexisting hearing loss and/or tinnitus disability upon entrance into his period of active service from January 1967 to August 1969, s/he is asked to furnish an opinion as to whether a hearing loss and/or tinnitus disability was aggravated during any of the Veteran's period of Reserve duty or after?

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.  

3.  After accomplishing any additional development deemed appropriate, readjudicate the claims remaining on appeal.  If the benefits sought in connection with the claims remain denied, the Veteran and his representative must be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



